Per Curiam.
In these cases, the United States Court of Appeals for the First Circuit upheld the District Court’s August 7, 1981, orders enjoining the Boston Police and Fire Departments from laying off policemen and firefighters in a manner that would reduce the percentage of minority officers below the level obtaining at the commencement of layoffs in July 1981. 679 F. 2d 965 (1982). These orders had the effect of partially superseding the operation of the State’s statutory last-hired, first-fired scheme for civil service layoffs, Mass. Gen. Laws Ann., ch. 31, § 39 (West 1979). Following the Court of Appeals’ decision, Massachusetts enacted legislation providing the city of Boston with new revenues, requiring reinstatement of all police and firefighters laid off during the reductions in force, *479securing these personnel against future layoffs for fiscal reasons, and requiring the maintenance of minimum staffing levels in the Police and Fire Departments through June 30, 1983. See 1982 Mass. Acts, ch. 190, § 25. In light of these changed circumstances, we vacate the judgment of the Court of Appeals and remand for consideration of mootness in light of 1982 Mass. Acts, ch. 190, § 25.

It is so ordered.

Justice Marshall took no part in the consideration or decision of these cases.